DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to Method claim 1, the limitations thereof simulating a fluid flow about a surface of a solid, the method comprising: receiving by the computing system, a coordinate system for representation of a curvilinear mesh that conforms to the surface of the solid; simulating, with a lattice velocity set transport of particles in a volume of fluid, with the transport causing collision among the particles; executing a distribution function for transport of the particles, with the distribution function including a particle collision determination and a change in particle distribution associated with the curvilinear mesh, is not disclosed nor suggested in the DESCRIPTION and thus fails to comply with the enabling requirement. Claims 2-9 depend therefrom claim 1.
With regards to Apparatus claim 10, the limitations thereof simulating a fluid flow about a surface of a solid, the method comprising: receiving by the computing system, a coordinate system for representation of a curvilinear mesh that conforms to the surface of the solid; simulating, with a lattice velocity set transport of particles in a volume of fluid, with the transport causing collision among the particles; executing a distribution function for transport of the particles, with the distribution function including a particle collision determination and a change in particle distribution associated with the curvilinear mesh, is not disclosed nor suggested in the DESCRIPTION and thus fails to comply with the enabling requirement. Claims 11-18 depend therefrom claim 10.
With regards to Apparatus claim 19, the limitations thereof “a computer to receive a coordinate system for representation of a curvilinear mesh that conforms to the surface of the solid; simulate with a lattice velocity set, transport of particles in a volume of fluid, with the transport causing collision among the particles; execute a distribution function for transport of the particles, with the distribution function including a particle collision determination and a change in particle distribution associated with the curvilinear mesh; perform advection operations in the coordinate system under constraints applied to particle momentum values; and map values resulting from simulating onto the curvilinear mesh by translation of the particle momentum values and spatial coordinates determined in the coordinate system into momentum and spatial values in the curvilinear space” is not disclosed nor suggested in the DESCRIPTION and thus fails to comply with the enabling requirement. Claim 20 is depend therefrom claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1-20, it is not understood as to what is being referred to as “simulating a fluid flow about a surface of a solid”, the method comprising: receiving by the computing system, “a coordinate system for representation of a curvilinear mesh that conforms to the surface of the solid”; “simulating, with a lattice velocity set transport of particles in a volume of fluid”, with the “transport causing collision among the particles”; “executing a distribution function for transport of the particles”, with “the distribution function including a particle collision determination and a change in particle distribution associated with the curvilinear mesh”, and “mapping by the computer system values resulting from simulating onto the curvilinear mesh by translation of the particle momentum values and spatial coordinates determined in the coordinate system into momentum and spatial values in the curvilinear space”, “non-Euclidian space defined in Riemannian geometry”, “one or more processor devices”, a “particle distribution function is uniquely advected from one voxel (lattice site) to another voxel in each time step”, the “computing system to simulate an application of a force applied in each voxel at each time increment in the curvilinear mesh to enforce an exact momentum conservation in the coordinate system”, as the DESCRIPTION does not disclose nor suggest these claimed limitations and thus renders the claim as indefinite.
Claim limitation 1-20 have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claimed limitations do not provide any inventive steps and realize solely on a computer system of a generic algorithm and equation well known in the art to perform computation/modeling.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852